        Case 1:20-cv-01837-BAM Document 4 Filed 01/15/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID KING,                                       Case No. 1:20-cv-01837-BAM (PC)
12                        Plaintiff,                    ORDER GRANTING DEFENDANTS’
                                                        REQUEST FOR SCREENING OF
13           v.                                         COMPLAINT
                                                        (ECF No. 1)
14    LEMOS, et al.,
                                                        ORDER DENYING PLAINTIFF’S MOTION
15                        Defendants.                   FOR STAY AS MOOT
                                                        (ECF No. 3)
16

17          Plaintiff David King (“Plaintiff”) is a state prisoner appearing pro se in this civil rights

18   action pursuant to 42 U.S.C. § 1983.

19          On December 30, 2020, this action was removed from the Superior Court of California,

20   County of Kern. (ECF No. 1.) Together with the notice of removal, Defendants requested that

21   the Court screen the complaint pursuant to 28 U.S.C. § 1915A. (Id. at 3.) The Court will

22   construe the request as a motion for screening.

23          On January 13, 2021, Plaintiff filed a “Motion to Stay Order Pending Exhaustion of State

24   Remedies.” (ECF No. 3.) Although the parties have not yet had the opportunity to respond to

25   these motions, the Court finds responses unnecessary, and the motions are deemed submitted.

26   Local Rule 230(l).

27          The Court finds that screening of the complaint is appropriate pursuant to 28 U.S.C. §

28   1915A, and Defendants’ motion for screening is granted. The complaint will be screened in due
                                                        1
        Case 1:20-cv-01837-BAM Document 4 Filed 01/15/21 Page 2 of 2


 1   course. Defendants will be advised of the deadline for filing a response to the complaint once the

 2   Court has determined whether there are cognizable claims that may proceed.

 3          With respect to Plaintiff’s motion, the Court finds that a stay is not necessary. Plaintiff

 4   requests a stay so that he may ask the Superior Court of California, County of Kern to allow him

 5   to amend the complaint to resolve any issues Defendants have presented to this Court. (ECF No.

 6   3.) Plaintiff believes that any maladies that Defendants have can be cured by amending the

 7   complaint and having the case heard where it was filed.

 8          Plaintiff is informed that Defendants have not specifically identified any deficiencies in

 9   the complaint. If there are any deficiencies, the Court will identify them in a screening order and

10   provide Plaintiff with the relevant legal standards for curing those deficiencies in an amended

11   complaint. Until the Court issues a screening order informing Plaintiff that one is required,

12   Plaintiff does not need to file an amended complaint.

13          To the extent Plaintiff is objecting the removal of this action from state court to federal

14   court, Plaintiff may file a motion for remand setting forth his arguments as to why removal was

15   improper.

16          Accordingly, IT IS HEREBY ORDERED as follows:

17      1. Defendants’ notice of removal, (ECF No. 1), is construed as a motion for screening;

18      2. Defendant’s motion for screening, (ECF No. 1), is GRANTED as discussed above;

19      3. Plaintiff’s motion for a stay, (ECF No. 3), is DENIED as moot; and

20      4. Plaintiff’s complaint will be screened in due course.
21
     IT IS SO ORDERED.
22

23      Dated:     January 14, 2021                            /s/ Barbara   A. McAuliffe              _
                                                        UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                       2
